                  Case 21-10527-JTD         Doc 135      Filed 03/29/21      Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11
CARBONLITE HOLDINGS LLC, et al.,                             Case No. 21-10527 (JTD)
                    Debtors.                                 (Jointly Administered)

       MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF KEVIN J. CAREY
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Kevin J. Carey of the law firm Hogan Lovells US LLP to represent the Official Committee of
Unsecured Creditors in the above-captioned chapter 11 bankruptcy cases and any related adversary
proceedings.


Dated: March 29, 2021                                  /s/ Stanley B. Tarr
       Wilmington, Delaware                            Stanley B. Tarr (DE No. 5535)
                                                       BLANK ROME LLP
                                                       1201 Market Street, Suite 800
                                                       Wilmington, Delaware 19801
                                                       (302) 425-6400
                                                       Proposed Counsel to the Official Committee of
                                                       Unsecured Creditors

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the Commonwealth of Pennsylvania, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the
Standing Order for District Court Fund revised 8/30/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

                                                       /s/ Kevin J. Carey
                                                       Kevin J. Carey
                                                       HOGAN LOVELLS US LLP
                                                       1735 Market St., Floor 23
                                                       Philadelphia, PA 19103
                                                       (267) 675-4600
                                                       kevin.carey@hoganlovells.com

                ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
